         Case 2:19-cv-01535-RJC Document 25 Filed 08/13/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


HERITAGE VALLEY HEALTH SYSTEM,                    )
INC.,                                             )
                                                  )
               Plaintiff,                         )
                                                  )    2:19-cv-1535-RJC
        v.                                        )
                                                  )
NUANCE COMMUNICATIONS, INC.                       )
                                                  )
               Defendant.                         )


                                           ORDER

       AND NOW, this 13th day of August, 2020, it is hereby ORDERED that for the reasons

stated in the Opinion filed contemporaneously hereto, the Motion to Dismiss filed on behalf of

Defendant Nuance Communications, Inc. (ECF No. 9) be and the same hereby is GRANTED

WITH PREJUDICE. The Clerk of Court shall mark this case as closed.



                                                      s/ Robert J. Colville
                                                      Robert J. Colville
                                                      United States District Judge
Cc: Record counsel via CM-ECF
